IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




WR-63,905–13




Ex parte JEROME DUPREE DURHAM, Applicant




On Application for Writ of Habeas Corpus from
Navarro County



 
Womack, J., filed a concurring statement in which Johnson and Alcala, JJ.,
joined.


            I join the Court’s order. I write only because of the recommendation of the judge of the
convicting court that we grant relief, which I think deserves a response.
            It is my understanding that our dismissal does not prevent (1) the convicting court’s
entering a judgment nunc pro tunc if there was a clerical error in the entry of the cumulation
order or (2) the applicant’s seeking relief through a writ of mandamus if there was an error in
judicial reasoning and the merits of the issue are beyond dispute (see Nevue v. Culver, 105
S.W.3d 641, 642 (Tex. Cr. App. 2003)).

Filed May 21, 2014.
Do not publish.